Buford, C. J.
This was a suit to recover damages for personal injuries'received when an automobile in which the plaintiff was a passenger was driven into collision with a train of cars standing on the tracks of the Atlantic Coast Line Eailroad Company obstructing a highway crossing.
Demurrer was filed to the- original and to- the amended declaration and was sustained. The plaintiff in the court below refusing to further amend, judgment was entered on demurrer and writ of error was sued out.
The judgment should be affirmed on authority of the opinion and judgment in the case of Key West Electric Co. vs. Albury, 91 Fla. 695, 109 Sou. 223, and cases there -cited. It is so -ordered.
Affirmed.
Whitfield, Ellis, Terrell and Davis, J.J., concur.
Brown, J., dissents.